Citation Nr: 0118320	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than July 17, 1992, 
for the assignment of a 10 percent evaluation for a scar 
located below the left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1945 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).  In that decision, the RO 
assigned a 10 percent evaluation for the veteran's service-
connected scar located below the left eye, effective July 17, 
1992.  The veteran testified before the undersigned member of 
the Board at a hearing held in Washington, DC, in May 2001.

Other issue

As will be discussed in some detail in the factual background 
section below, the veteran has contended, and continues to 
contend, that there are two disabilities related to an in-
service facial injury: a scar of the left lower eyelid and 
loss of visual acuity.  Service connection has been granted 
for the scar; the effective date of the assigned 10 percent 
disability rating is the subject of this decision.  Service 
connection has not been granted for the claimed loss of 
visual acuity, to include as secondary to the service-
connected scar, most recently in a March 1997 Board decision.  

During his May 2001 hearing before the undersigned, the 
veteran presented argument concerning whether service 
connection was warranted for a left eye disability manifested 
by reduced visual acuity and visual field constriction.  See 
the transcript of the May 17, 2001 hearing, pages 2-3, 6-10.   
The issue of whether new and material evidence has been 
submitted since the Board's March 1997 decision which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for left eye disability manifested by 
reduced visual acuity and visual field constriction has not 
been addressed by the RO.  Therefore, that matter is referred 
to the RO for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board is without jurisdiction to 
consider issues not yet adjudicated by the RO]. 


FINDINGS OF FACT

1.  The veteran did not file a substantive appeal within one 
year of notice of a May 1990 rating decision denying a 
compensable rating for his service-connected scar located 
below the left eye.

2.  A claim by the veteran of entitlement to an increased 
(compensable) rating for the veteran's service-connected scar 
located below his left eye was not received until July 17, 
1992, at which time the veteran presented testimony 
concerning the degree of impairment associated with his 
service-connected scar at a hearing before a member of the 
Board.

3.  It is not factually ascertainable that the increase in 
severity of the veteran's service-connected scar located 
below his left eye occurred in the year prior to July 17, 
1992.  


CONCLUSION OF LAW

The establishment of an effective date earlier than July 17, 
1992, for the assignment of a 10 percent evaluation for a 
service-connected scar located below the veteran's left eye 
is not appropriate.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.157(a), 3.400(o), 20.200, 20.202, 20.301, 
20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than July 
17, 1992 for the assignment of a 10 percent disability 
evaluation for a scar located below his left eye.  He 
maintains that the assignment of a 10 percent evaluation for 
the scar should be made effective as of November 1988.

In the interest of clarity, the Board will review the 
pertinent law and VA regulations, followed by a brief 
discussion of the factual background of this case.  The Board 
will conclude with an analysis of the issue on appeal.

Relevant law and regulations

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o) (2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2000). 

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, the date of VA outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when the report of such treatment or examination 
relates to a disability for which increased compensation is 
sought.  38 C.F.R. § 3.157(b)(1) (2000).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000).

A Supplemental Statement of the Case, so identified, will be 
furnished to the appellant and his or her representative, if 
any, when additional pertinent evidence is received after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued, when a material defect 
in the Statement of the Case or a prior Supplemental 
Statement of the Case is discovered, or when, for any other 
reason, the Statement of the Case or a prior Supplemental 
Statement of the Case is inadequate.  38 C.F.R. § 19.31 
(2000).

Any competent person may be recognized as a representative 
for a particular claim, unless that person has been barred 
from practice before the VA.  The designation must be by VA 
Form 2-22a, Appointment of Attorney or Agent as Claimant's 
Representative, or its equivalent, which stipulates that no 
fee or compensation of any nature will be charged or paid for 
the services.  38 C.F.R. § 19.154(a) (1990).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2000). 

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of  representation, as applicable, is on record or 
accompanies such Notice of Disagreement or Substantive 
Appeal.  38 C.F.R. § 20.301(a) (2000).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being  appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (2000).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (2000). 


Factual background

In a June 1965 VA rating decision, service connection was 
denied for an eye injury.
The veteran did not appeal that decision.

Service connection for a scar located below the veteran's 
left eye was granted in a July 1979 rating decision, 
effective March 8, 1978.  The scar was evaluated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7805.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, dated in November 1988, the veteran identified an 
injury to his left eye as the disability injury for which a 
claim was being made.  In a letter to the veteran in march 
1989, the RO in Newark, New Jersey informed him that his 
claim for an eye injury had previously been denied and that 
in order to reopen his claim he need to submit new and 
material evidence.

In a statement received in April 1990, the veteran stated 
that he wanted to reopen his claim for a left eye condition 
resulting from a stab wound in service.  The RO interpreted 
his statement as a claim for an increased rating for his 
service-connected scar located below his left eye.  In a 
rating decision dated in May 1990, the RO denied entitlement 
to a compensable evaluation for that scar.  The veteran was 
notified of this decision and of his appellate rights later 
in May 1990.  In a June 1990 statement, the veteran requested 
a hearing.  The RO interpreted this communication as a notice 
of disagreement, although the veteran did not specifically 
refer to the denial of an increased rating for his service-
connected scar.  The veteran was provided with a Statement of 
the Case in July 1990 addressing the issue of entitlement to 
a compensable rating for the scar located below the left eye.  
According to the cover letter accompanying the Statement of 
the Case, a VA Form 1-9 was enclosed.

In August 1990, the veteran indicated that he wanted his 
requested hearing rescheduled.  According to a January 1991 
Report of Contact, the veteran appeared for a rescheduled 
hearing in September 1990, but canceled the hearing because 
he had been under the impression that the issue on appeal 
concerned his claim for service connection for loss of sight 
in the left eye, rather than a claim of entitlement to an 
increased disability rating for the scar.  The Report of 
Contact indicates that the veteran decided instead to submit 
evidence and a claim of entitlement to service connection for 
loss of visual acuity of the left eye.  Later in September 
1990, the veteran subsequently a statement in which he 
indicated that he wanted to reopen a claim of entitlement to 
service connection for loss of left eye visual acuity due to 
injury in service; he did not mention his service-connected 
scar.  The veteran attached medical treatment reports from 
November 1983 to August 1990, which document treatment of 
left eye problems affecting his vision, including glaucoma, 
but which were negative for any reference to the scar located 
below his left eye. 

A November 1990 rating decision confirmed and continued the 
denial of a compensable rating for the scar.  In December 
1990, the veteran was provided with notice of the November 
1990 rating decision.  Later in December 1990, the veteran's 
son explained in a written statement that he and the veteran 
appeared for the scheduled September 1990 hearing, but that 
they decided that rather than focusing on the facial scar, 
they would resubmit the claim to focus on the decrease in 
visual acuity.  In his statement, the veteran's son 
referenced VA's December 1990 letter, but confined his 
argument to the issue concerning the veteran's loss of visual 
acuity.

In an April 1991 rating decision, entitlement to service 
connection for reduced visual acuity and visual field 
constriction of the left eye, to include as secondary to the 
veteran's service-connected scar, was denied.  In April 1991 
statements to Senators William Bradley and Frank Lautenberg 
and to Congressman Donald Payne, the veteran's son wrote that 
the extent of the veteran's left eye injury was not confined 
to the scar, but involved the loss of visual acuity as well.  
He referred to the December 1990 letter from the VA which 
provided notice of the November 1990 rating decision, and 
argued that the veteran's "whole claim" should be 
reconsidered.  In May 1991 Senators Bradley and Lautenberg 
contacted the RO, in essence requesting information 
concerning the veteran's case.  In July 1991 and again in 
October 1991, Congressman Matthew Rinaldo requested 
information from VA concerning the veteran's claim.

In July 1991 the veteran was provided with a Statement of the 
Case with respect to the issue of entitlement to service 
connection for reduced visual acuity with field restriction 
of the left eye.  In August 1991, the veteran submitted a VA 
Form 1-9 in which he argued, inter alia, that the loss of 
visual acuity he had experienced was related to his service-
connected scar.

In an October 1991 statement, the veteran clarified that he 
was seeking two benefits, one of which concerned an eye 
injury, and the other a disability involving the left upper 
extremity.

The veteran was afforded a hearing before a member of the 
Board on July 17, 1992, at which time the issue on appeal was 
identified by the Board member as entitlement to service 
connection for reduced visual acuity and field restriction; 
the veteran did not object to the reading of the issue or 
suggest that any other issue was then before the Board.  
However, in his testimony, the veteran reported that the 
impairment associated with his service-connected scar was 
increasing in severity.

Thereafter, VA treatment records for 1990 to February 1993 
were received.  They are negative for any reference to the 
veteran's scar, and mostly document treatment for eye 
pathologies such as glaucoma.  Entries for February 1991 note 
complaints of eyelid swelling associated with an internal 
hordeolum.  At a November 1993 VA fee basis examination, the 
veteran's scar was described by the examiner, and the veteran 
was noted to exhibit full function of his eyelid.

In a March 1994 rating decision, entitlement to a compensable 
rating for the scar located below the veteran's left eye was 
denied.  The veteran thereafter perfected an appeal of the 
March 1994 rating decision, and in several statements, as 
well as at a January 1995 personal hearing before a hearing 
officer at the RO, continued to allege that his decreased 
visual acuity was associated with his service-connected scar.  
He also reported, at his January 1995 hearing, that the scar 
was painful.

In a march 1997 decision, the Board denied the veteran's 
claim as to the issue of entitlement to service connection 
for an eye disability, manifested by reduced visual acuity 
and visual field constriction.  The Board remanded the issue 
of entitlement to an increased disability rating for the 
service-connected scar below the left eye in order that a VA 
physical examination of the scar could be completed.

At a June 1997 VA examination, the veteran's service-
connected scar was described as well-healed and non-tender.  
The examiner noted, however, that the aperture opening of the 
left eye was smaller than that of the right eye.  Color 
photographs of the veteran's scar were taken in connection 
with the examination and included with the examination 
report.

Thereafter, the Board, in June 1999, granted the veteran a 10 
percent disability evaluation for the scar under the 
provisions of 38 C.F.R. § 4.84a, DC 6032, and 38 C.F.R. 
§ 4.118, DCs 7800 and 7805.  Emphasizing the findings 
recorded in the June 1997 VA examination report, the Board 
concluded that the veteran's service connected scar located 
below the left eye was productive of some functional 
limitation, in that the left eyelid did not open as wide as 
the right eyelid, and was moderately disfiguring.  

In the July 1999 rating decision which is the subject of the 
instant appeal, the RO implemented the Board's June 1999 
decision, assigning the veteran a 10 percent evaluation for 
his scar under the provisions of DCs 6032-7800.  The RO 
assigned the 10 percent evaluation effective July 17, 1992, 
the date of his hearing before a member of the Board.  
According to the RO, that date was chosen because the veteran 
first alleged at that time that there was increased 
disability associated with the scar itself, in contrast to 
his previous statements concerning loss of visual acuity.

At his May 2001 hearing before the undersigned, the veteran 
testified that the compensable rating assigned his service-
connected scar should be made effective to November 1988.  He 
argued that any impairment associated with the scar had 
remained the same since November 1988.  The veteran's 
representative argued that the May 1990 rating decision 
denying entitlement to a compensable rating for the scar was 
not final, because a Supplemental Statement of the Case 
(SSOC) was not issued in conjunction with the November 1990 
rating decision continuing the denial of entitlement to a 
compensable disability rating for the scar.  The 
representative argued that the SSOC also should have provided 
the veteran with additional notice that he needed to file a 
VA Form 9 to perfect his appeal.

Analysis

Initial matter - duty to assist

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After a review of the record, the Board concludes that all 
relevant facts have been properly developed and that no 
further development is required to comply with the VCAA with 
respect to this earlier effective date claim.  The veteran 
and his representative have been accorded ample opportunity 
to present argument in support of his claim of entitlement to 
an earlier effective date, to include presenting testimony 
and argument at a personal hearing in May 2001.  The RO has 
adjudicated the issue on appeal by applying the correct law 
and regulations.  Readjudication is not necessary.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

In summary, the Board has reviewed the record and has 
determined that all notification and development actions 
required by the VCAA have been completed in full.  Remanding 
this case for readjudication under such circumstances would 
serve no useful purpose.  Cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim 
without prejudice to the veteran. 

Discussion

The RO assigned an effective date of July 17, 1992, for the 
assignment of a 10 percent evaluation for the service-
connected scar located below the veteran's left eye based on 
the veteran's testimony at his Board hearing of that date.  
In essence, the RO reviewed the record and determined that 
the first reference by the veteran to increasing problems 
with his service-connected scar was during that hearing.  
See 38 C.F.R. § 3.400(o).  

The veteran has disagreed with that date.  He contends that 
the effective date should instead be November 1988 because he 
filed a claim for an increased rating on that date.  He 
further contends that the May 1990 rating decision which 
denied entitlement to a compensable rating for his scar never 
became final.  The Board will address these contentions in 
turn.


(i).  The November 1988 claim  

The veteran contends that he filed a claim of entitlement to 
an increased (compensable) rating for the scar located below 
his left eye in November 1988.  

The Board has carefully reviewed the VA Form 21-526 which was 
filed by the veteran on November 8, 1988.  In it, the veteran 
requested service connection for "injury to left eye".  There 
is no mention of the service-connected scar, which had been 
rated as noncompensably disabling since March 8, 1978.

The Board is of course aware of holdings of the United States 
Court of Appeals for Veterans Claims in cases such as EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) [VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented] and 
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) [VA is 
obligated to consider all issues reasonably inferred from the 
evidence of record].  However, there is nothing in the 
veteran's November 1988 submission to VA which indicates that 
he was seeking anything other than a reopening of his 
previously-denied claim for service connection for a left eye 
injury.  Not only is a claim for service connection 
contemplated by the filing of a VA Form 21-516, but there is 
nothing contained within the form submitted by the veteran in 
November 1988 which indicates that the veteran was seeking an 
increased rating for his service-connected scar.  Although VA 
must read all communications from veterans liberally, the 
exercise of clairvoyance is not called for in the Court's 
jurisprudence.  

In short, the veteran's contention fails because there is no 
indication in his November 1988 communication that he was 
seeking an increased rating for his service-connected scar.


(ii.)  The finality of the May 1990 rating decision 

Even if the veteran had in fact filed a claim for an 
increased rating for his service-connected scar in November 
1988, entitlement to a compensable rating for the scar was 
thereafter denied in an unappealed May 1990 rating decision.  
It is the veteran's contention, expressed through his 
representative, that the May 1990 rating decision is not 
final because the veteran was not issued a Supplemental 
Statement of the Case (SSOC) in connection with a November 
1990 rating decision continuing the denial of entitlement to 
a compensable rating for the service-connected scar.  

Two conclusions appear clear from a review of the record: (1) 
in 1990 the veteran had no intention of claiming an increased 
disability rating for his service-connected scar; and (2) 
despite this, the RO persisted in developing the nonexistent 
increased rating claim.  All of the veteran's communications 
during 1990 were in terms of claiming service connection for 
loss of visual acuity.  The veteran clearly wished to  
pursue the service connection issue, not the increased rating 
issue, but the RO kept alive the increased rating issue, at 
least for a time, by issuing a Statement of the Case as to 
that issue in July 1990 and scheduling the veteran for a 
hearing on the increased rating issue in September 1990. 

The veteran relies on Tablazon v. Brown, 8 Vet. App. 359 
(1995), for the proposition that VA's failure to issue the 
veteran a SSOC in November 1990 on the issue of entitlement 
to a compensable rating for the scar located below his left 
eye constituted a failure to comply with a statutorily 
mandated requirement, thereby vitiating the finality of the 
May 1990 rating decision.  

However, the facts in Tablazon are distinguishable from those 
in the instant case.  In Tablazon, the appellant submitted a 
timely Notice of Disagreement (NOD) with a November 1975 
rating decision, but was never issued a Statement of the Case 
(SOC) in response to his NOD.  The Court held that where VA 
has failed to procedurally comply with statutorily mandated 
requirements, a claim does not become final for purposes of 
appeal to the Court.  The Court found it significant that an 
appellant could not file a formal appeal without first 
receiving an SOC, citing to 38 U.S.C. § 7105 [Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished].

In the instant case, in contrast, the veteran was in fact 
issued an SOC in July 1990 and was provided with a VA Form 1-
9.  There was, at that point, no further procedural obstacle 
to the veteran perfecting his appeal with respect to the May 
1990 rating decision which denied an increased rating for the 
service-connected scar.  It is clear from the record on 
appeal, which has been reviewed in detail above, that the 
veteran did not perfect an appear as to the increased rating 
issue because he was not interested in that issue at that 
time.  See, in particular, the January 1991 Report of 
Contact.  Indeed, there Board has carefully reviewed all 
communications from the veteran in 1990 and cannot identify 
any which can reasonably be interpreted as referring to an 
increased rating claim.  The April 1990 "claim for an 
increased rating" and the June 1990 "Notice of Disagreement" 
[as interpreted by the RO] refer exclusively to the claim for 
service connection for loss of visual acuity; an increased 
rating claim was not mentioned and cannot reasonably be 
inferred. 
Thus, although the veteran was mistakenly provided with the 
means to appeal the RO's denial of an increased rating, he 
declined to do so because, the record makes clear, he was 
uninterested in that issue at that time.

The Board recognizes that VA's General Counsel, in VAOPGCPREC 
9-97 (February 11, 1997), held that where VA receives 
additional material evidence within the time permitted to 
perfect an appeal, 38 U.S.C. § 7105(d)(3) requires VA to 
issue a SSOC.  The Board points out, however, that VAOPGCPREC 
9-97 was not promulgated until February 11, 1997, many years 
after the May 1990 rating decision.  

Moreover, even if one assumes for the sake of argument that 
VAOPGCPREC 9-97 is potentially applicable to the instant 
case, none of the evidence submitted by the veteran between 
May 1990 and May 1991 even refers to the veteran's scar.  
Rather, the evidence, consisting of VA and private treatment 
reports, is concerned with nonservice-connected left eye 
problems such as decreased visual acuity and glaucoma.  Since 
none of the evidence submitted by the veteran within the one-
year period following notice of the May 1990 rating decision 
was pertinent or material to the increased rating issue, and 
the issuance of an SSOC was therefore not required.  
 
The Board notes further that the regulatory provision 
regarding the issuance of an SSOC does not require, as 
suggested by the veteran's representative in May 2001, that 
the veteran be informed again of the necessity of filing a 
substantive appeal.

The Board notes that a substantive appeal was not submitted 
by the veteran within the one year period following notice of 
the May 1990 rating decision, and the veteran does not 
contend otherwise.  Following the issuance of the July 1990 
Statement of the Case, the veteran appeared for a requested 
hearing at the RO scheduled in September 1990, but canceled 
the hearing without providing any testimony after learning 
that the issue on appeal was not, as he apparently thought, 
entitlement to service connection for loss of visual acuity 
in his left eye.  He thereafter made no reference to his 
service-connected scar, and the treatment records he 
submitted with his September 1990 claim were negative for any 
reference to his service-connected scar.  Thereafter no 
further communication from the veteran was received until 
August 1991, more than one year after notice of the May 1990 
rating decision.

The Board notes that while no communication concerning the 
service-connected scar was received from the veteran until 
August 1991, the veteran's son submitted statements in 
December 1990 and April 1991 which arguably expressed 
disagreement with the denial of a compensable evaluation for 
the veteran's service-connected scar.  However, the 
applicable regulation provides that a substantive appeal may 
only be filed by the veteran personally, or by his duly 
appointed representative, unless the veteran has been rated 
incompetent by the VA or has a physical, mental or legal 
disability which prevents the filing of an appeal on his own 
behalf.  See 38 C.F.R. § 20.301(a).  The veteran has never 
appointed his son as his representative for VA purposes.  See 
38 C.F.R. § 19.154(a) (1990); 38 C.F.R. § 20.605 (2000).   
Accordingly, neither the December 1990 or the April 1991 
statements of the veteran's son can be considered to be a 
substantive appeal with respect to the May 1990 rating 
decision.  

The Board notes that, interestingly, there is no indication 
that the veteran himself believed that he had perfected his 
appeal with respect to the issue of entitlement to an 
increased rating for the scar located below his left eye.  On 
his August 1991 VA Form 1-9 he referenced his service-
connected scar only in the context of seeking entitlement to 
service connection for left eye visual problems.  Even at his 
July 1992 hearing before a member of the Board, the veteran 
did not object to the  identification of the only issue on 
appeal at that time as entitlement to service connection for 
reduced visual acuity and field restriction.
 
Accordingly, in the absence of a timely substantive appeal 
with respect to the May 1990 rating decision, the Board 
concludes that the May 1990 rating decision which denied the 
veteran an increased rating for the service-connected scar is 
final.  See 38 U.S.C.A. 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2000).   

(iii.)  The assigned July 17, 1992 effective date  

As noted previously, the RO assigned an effective date of 
July 17, 1992, for the grant of a 10 percent evaluation for 
the service-connected scar located below the veteran's left 
eye.  For the sake of completeness, the Board will evaluate 
the assigned effective date.  

The Board is required to evaluate the evidence to determine 
whether an informal claim for an increased rating was filed 
prior to July 1992.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  As discussed above, under 38 C.F.R. § 
3.155, an informal claim consists of any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

The record reflects that following the May 1990 rating 
decision, which as discussed in detail above was not appealed 
and is therefore final, the veteran submitted private and VA 
treatment reports for November 1983 to August 1990 in 
September 1990.  As noted before, however, none of the 
medical records even reference the veteran's service-
connected scar.  While outpatient treatment report entries 
for February 1991 document complaints of eyelid swelling, 
those complaints were attributed to an internal hordeolum, 
not the service-connected scar.  Accordingly, since none of 
the treatment reports relate to the disability for which 
increased evaluation is sought, namely the scar located below 
the veteran's left eye, the provisions of 38 C.F.R. § 3.157 
are not for application, and the above treatment reports 
therefore cannot be accepted as a claim for an increased 
evaluation for the veteran's service-connected scar.

The record also reflects that the veteran's son, in December 
1990 and April 1991 statements, arguably asserted that VA 
should reconsider the evaluation assigned the veteran's 
service-connected scar.  However, since the veteran never 
appointed his son as his representative, and since there is 
no evidence suggesting that the veteran was not sui juris at 
any time after May 1990, the statements of the veteran's son 
also do not constitute a claim for benefits on behalf of the 
veteran.  In May 1991, Senators Bradley and Lautenberg 
requested information in connection with the veteran's 
claims.  In July 1991 and October 1991, Congressman Rinaldo 
did the same.  Notably, none of the statements by the above 
Members of Congress even suggest an intent to assert a claim 
on the veteran's behalf.  Accordingly, none of the referenced 
statements can be accepted as a claim for entitlement to an 
increased rating for the scar located below the veteran's 
left eye.  See 38 C.F.R. § 3.155(a).

In August 1991, the veteran submitted a VA Form 1-9 in which 
he argued that the visual problems he was experiencing were 
related to his service-connected scar.  After careful review 
of that statement, however, the Board is of the opinion that 
the August 1991 statement does not constitute a claim for an 
increased evaluation for the veteran's scar, since in his 
statement he was alleging only that his visual problems were 
secondary to the scar, not that his scar had increased in 
severity.  Indeed, his statement is devoid of any reference 
to increased symptomatology associated with the scar itself.   

In October 1991, the veteran wrote that he was seeking two 
benefits, one of which concerned an eye injury and the other 
a disability involving the left upper extremity.  With 
respect to the eye injury, the veteran did not indicate that 
he was seeking an increased rating for his service-connected 
scar, and it is reasonable to conclude that he was referring, 
in his October 1991 statement, to his pending appeal of the 
April 1991 rating decision which denied entitlement to 
service connection for decreased visual acuity in his left 
eye.

The record reflects that the veteran was afforded a hearing 
before a member of the Board in July 17, 1992, at which time 
he presented testimony in which he asserted that his scar was 
increasing in severity.  Since the veteran clearly asserted 
an increase in disability at that time, the Board accepts his 
testimony as a claim for a compensable evaluation for his 
service-connected scar located below the left eye.

As discussed above, following the final May 1990 rating 
decision the record is devoid of any communication or other 
document which can reasonably be construed as a claim for an 
increased rating for the veteran's service-connected scar 
until July 17, 1992.  The Board therefore concludes, as did 
the RO, that the date of the veteran's claim for an increased 
rating for his service-connected scar is July 17, 1992.

Under the provisions of 38 C.F.R. § 3.400(o), the effective 
date of an award of increased disability compensation is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year thereof.  Otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  
 
The Board notes that there is no evidence on file for the 
period from July 1991 to July 17, 1992, which suggests the 
presence of an increase in disability.  As noted previously, 
VA treatment reports for the relevant period do not reference 
his service-connected scar, but rather are concerned with 
nonservice-connected left eye problems.  Moreover, none of 
the veteran's statements between July 1991 and July 17, 1992, 
other than at his Board hearing in July 1992, provide any 
information with respect to the symptomatology associated 
with the service-connected scar.  Consequently, it is not 
factually ascertainable that an increase in disability 
occurred during the one year period prior to July 17, 1992.   

Accordingly, for the reasons and bases expressed above, there 
is no basis for the assignment of an effective date earlier 
than July 17, 1992, for a compensable evaluation for the 
service-connected scar located below the left eye. 


ORDER

An effective date earlier than July 17, 1992, for the 
assignment of a 10 percent evaluation for a scar located 
below the left eye is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

